Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to amendment filed 6/14/2022.
Claims 1-20 are pending. Claims 12-20 have been withdrawn. Claims 1 and 4 have been amended.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurahashi et al. US 2011/0057272 A1 (Kurahashi cited in IDS filed 6/24/2022).

    PNG
    media_image1.png
    296
    539
    media_image1.png
    Greyscale

In re claim 1, Kurahashi discloses (e.g. FIG. 4F) a high electron mobility transistor (¶ 27) comprising: 
a substrate (including 1,4,8); 
a source 2 on the substrate; 
a drain 3 on the substrate spaced from the source 2; and 
a gate 13Y between the source 2 and the drain 3, wherein the gate 13Y comprises a stem 13Y contacting the substrate (1,4,8), the stem 13Y having a source (left) side surface 11B and a drain (right) side surface 11B, wherein a source side angle (inclination of 11B on the left) is defined between the source (left) side surface 11B and an upper planar surface of the substrate and a drain side angle (inclination of 11B on the right) is defined between the drain (right) side surface 11B and the upper planar surface of the substrate, wherein the source side angle (inclination of 11B on the left) and the drain side angle (inclination of 11B on the right) are asymmetric (different inclinations, ¶ 117), and wherein the source (left) side surface 11B is concave facing the source 2, and the drain (right) side surface 11B is concave facing the drain 3. 

In re claim 2, Kurahashi discloses (e.g. FIG. 4F) wherein the source (left) side surface 11B and the drain (right) side surface 11B are non-linear surfaces.

In re claim 3, Kurahashi discloses (e.g. FIG. 4F) wherein the non-linear surfaces 11B are non-linear from a point of contact with the upper planar surface of the substrate (non-linear from top surface of layer 4 when gate opening is not formed in layer 4, or non-linear from top surface of semiconductor 1 when gate opening is formed in layer 4, ¶ 145).

In re claim 4, Kurahashi discloses (e.g. FIG. 4F) wherein the stem 13Y comprises field plates 13YA, 13YB, and wherein the source (left) side surface 11B and the drain side surface 11B are defined by the field plates 13YA,13YB.

In re claim 5, Kurahashi discloses (e.g. FIG. 4F) wherein the source (left) side angle is greater than the drain (right) side angle (see FIG. 4E wherein the slope 11B on the left is greater than the slope 11B on the right, ¶ 117).


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. US 2011/0049526 A1 (Chu).

    PNG
    media_image2.png
    538
    628
    media_image2.png
    Greyscale

In re claim 1, Chu discloses (e.g. FIG. 5) a high electron mobility transistor (¶ 24) comprising: 
a substrate (including 10, 11, 12, 21,22); 
a source 14 on the substrate; 
a drain 15 on the substrate spaced from the source 14; and 
a gate 29 between the source 14 and the drain 15, wherein the gate 29 comprises a stem (portion defined by 23) contacting the substrate (10,11,12,21,22), the stem (portion defined by 23) having a source (left) side surface and a drain (right) side surface 24, wherein a source side angle 26 is defined between the source (left) side surface and an upper planar surface of the substrate (¶ 34) and a drain side angle 25 is defined between the drain (right) side surface 24 and the upper planar surface of the substrate (¶ 33), wherein the source side angle 26 and the drain side angle 24 are asymmetric (¶ 33-34), and wherein the source (left) side surface 24 is concave (parabolic profile; ¶ 33) facing the source 14, and the drain (right) side surface 24 is concave (parabolic profile; ¶ 33) facing the drain 15. 
Chu discloses the sidewall 24 can be parabolic (¶ 33). The following annotated drawings illustrates two possible scenarios of parabolic sidewall 24. No specific “facing” direction has been defined relative to the concave direction that would render the claim structurally distinguishable over Chu teaching parabolic sidewalls. In either case, the parabolic sidewall is considered to have a concave “facing” the respective source/drain. For example, Ex. 1 shows the inner surface of the concave “facing” the source/drain. While Ex. 2 shows the outer surface of the concave facing the source/drain.

    PNG
    media_image3.png
    383
    610
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    379
    703
    media_image4.png
    Greyscale


In re claim 2, Chu discloses (e.g. FIG. 5) wherein the source (left) side surface and the drain (right) side surface 24 are non-linear surfaces (sidewall of 29 does not need to have a linear profile, can be parabolic, ¶ 33).

In re claim 3, Chu discloses (e.g. FIG. 5) wherein the non-linear surfaces (sidewall of 29) are non-linear from a point of contact with the upper planar surface of the substrate (from top of 21, or from top of 22 when 21 can be omitted (¶ 42))

In re claim 4, Chu discloses (e.g. FIG. 5) wherein the stem (portion of 29 defined by 23) comprises field plates 28 (field plates are formed by portion of electrode 29 outside of 16), and wherein the source (left) side surface and the drain side surface 24 are defined by the field plates 28.

In re claim 5, Chu discloses (e.g. FIG. 5) wherein the source side angle 26 is greater than the drain side angle 25 (26 can be 30° to 45° while 26 can be 80° to 90°, ¶ 33-34).

In re claim 6, Chu discloses (e.g. FIG. 5) wherein the source side angle 26 is between 25 and 90° and the drain side angle 25 is smaller than the source side angle (26 can be 80° to 90° and 26 can be 30° to 45°, ¶ 33-34).

In re claim 7, Chu discloses (e.g. FIG. 5) wherein the source side angle 26 is between 45 and 90° (80° to 90°, ¶ 34).

In re claim 8, Chu discloses (e.g. FIG. 5) wherein the source side angle 26 is between 70 and 90° (80° to 90°, ¶ 34).

In re claim 9, Chu discloses (e.g. FIG. 5) wherein the drain side angle 25 is between 25 and 70° (30° to 45°, ¶ 33).

In re claim 10, Chu discloses (e.g. FIG. 5) wherein the drain side angle 25 is between 25 and 50° (30° to 45°, ¶ 33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kurahashi as applied to claim 1 above.
In re claims 6-10, Kurahashi discloses the claimed invention including a gate structure having asymmetrically tapered sidewalls for a HEMT. Kurahashi teaches the tapered sidewall allows the gate electrode to be formed with a gentle inclination to reduce cavities and breakage in gate electrode and thus improve yield (¶ 140-141). Kurahashi teaches the inclination angle can be 70° or less (¶ 137). Kurahashi further teaches (FIGs. 8A-8D) the inclination angle may be arbitrary varied according to width of opening regions PTb,PTab in the resist (¶ 192). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have recognize that the inclination angles can be asymmetrically varied to the desired degree to achieve the predictable results of reducing sharp incline so as to avoid cavities and breakage in the deposited gate metal and improve yield as taught by Kurahashi.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Kurahashi’s asymmetric gate electrode such that the left/source side angle is 25°-90° or 45°-90° or 70°-90°, and the right/drain side angle is 25°-70° or 25°-50° according to known methods to yield predictable result of providing a gate electrode with improved yield.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
	

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chu or Kurahashi as applied to claim 1 above, and further in view of Inoue et al. US 2014/0353720 A1 (Inoue).
In re claim 11, both Chu and Kurahashi disclose the claimed invention including a gate structure having asymmetrically tapered sidewalls for a HEMT. Chu and Kurahashi do not explicitly the material of the gate structure. 
Inoue discloses (e.g. FIG. 1) a HEMT comprising a gate electrode GE, wherein the gate GE is a metallic structure formed from one or more metals selected from the group consisting of gold, platinum, nickel and combinations and alloys thereof (Au/Ni film, ¶ 110).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Chu or Kurahashi’s HEMT gate using Au/Ni as taught by Inoue as appropriate gate material for controlling a HEMT. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 

Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive. 
Applicant argues Chu only generally discusses the non-linear surface along the side of the gate stem, but does not teach the source/drain side surface to be “concave facing” the source/drain (Remark, pages 8-9). 
This is not persuasive. Chu specifically teaches the sidewall 24 can be parabolic (¶ 33). One having ordinary skill in the art would readily recognize a parabolic sidewall to have a sidewall profile illustrated in the following annotated drawing.

    PNG
    media_image5.png
    383
    610
    media_image5.png
    Greyscale

This is evidenced by Kurahashi et al. (US 2011/0057272) teaching (FIGs. 4F) a HEMT having a gate stem formed to have a parabolic sidewall structure. Such sidewall profile defines a concave with an inner surface facing the respective source 14 or drain 15. 
In the event that Applicant consider a parabolic sidewall can be inverted as illustrated in the following annotated drawing,

    PNG
    media_image4.png
    379
    703
    media_image4.png
    Greyscale

Examiner consider such sidewall profile to also teach “concave facing source/drain”. More specifically, in this scenario, it is the outer surface of the concave that is facing the respective source 14 or drain 15. 
Therefore, Chu’s parabolic sidewall teaches the “source/drain side surface is concave facing the source/drain” as required in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2011/0140172 A1 teaches (FIG. 1) a HFET with asymmetrically slanted gate 6.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815